



COURT OF APPEAL FOR ONTARIO

CITATION: Dimakis v. Vitucci, 2021 ONCA 778

DATE: 20211101

DOCKET: C68943

Doherty, Miller and Sossin JJ.A.

BETWEEN

Theoktiti Dimakis by her litigation guardian,
    Konstantine Dimakis, Theoktisti Dimakis by her litigation guardian, Konstantine
    Dimakis, Ekaterini Dimakis by her litigation guardian, Konstantine Dimakis,
    Eleftherios Dimakis by his litigation guardian, Konstantine Dimakis, and
    Konstantine Dimakis

Plaintiffs (Appellants)

and

Cathleen Vitucci, William Vitucci, Kristi
    Collins, and Lancaster, Brooks & Welch, LLP

Defendants (Respondents)

Clifford Lloyd, for the plaintiffs (appellants)

Michael R. Kestenberg, for the defendants (respondents)
    Kristi Collins and Lancaster, Brooks & Welch, LLP

Michael J. Valente, for the defendants (respondents)
    Cathleen Vitucci and William Vitucci

Heard and released orally: October 25, 2021

On appeal from the decision and order of Justice
    Parayeski of the Superior Court of Justice, dated December 20, 2020.

REASONS FOR DECISION

[1]

The appeal is dismissed. We are in agreement with the first reason given
    by the summary motion judge for dismissing the claim (see Reasons, at para. 43).
    In the circumstances in which a discovery was conducted in accordance with the
    terms of a court direction, there can be no claim in negligence or otherwise
    against a lawyer for conducting the discovery in accordance with those terms
    despite the unfortunate event that occurred during the discovery.

[2]

We need not address the question of the applicability of absolute
    privilege.

[3]

We would grant leave to appeal the costs order, but in our view, the
    order made falls within the scope of the summary motion judges broad
    discretion and we would not interfere with the order made by him. Consequently,
    the appeal is dismissed. Leave to appeal costs is granted but that appeal is
    also dismissed.

[4]

The parties have agreed on the costs of the appeal. Costs to each of the
    respondents in the amount of $15,000, inclusive of disbursements and relevant
    taxes.

Doherty J.A.

B.W. Miller J.A.

L. Sossin J.A.


